 

   

325 Broadway, Suite 505 | (ree ‘@eEA BAL “8330
New York, New York 10007 fax: 646-810-4031

 

1/29/2020

Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Your Honor:

Matthew Torres respectfully requests that his sentence date be pushed back until on
or after April 7'*. He is presently scheduled for sentence on March 12" at 10 A.M.

The reason for this request is that he is presently enrolled in an educational program
at MDC that is affiliated with Long Island University. It is an 8 week course which, if
completed, would give him college credit. It is his hope that this course can provide him
with valuable information which he can use to further better himself.

I have conferred with the assigned Assistant United States Attorney Mollie
Bracewell and her colleague who is covering for her during her maternity leave, Jarrod

Schaeffer, and they do not oppose this request. Thank you for your attention to this matter.

/s/
Steven Hoffner, Esq. (SH-0585)
325 Broadway, Room 505
New York, New York 10007

 

 
